         Case 4:18-cv-05434-JSW Document 87 Filed 11/21/19 Page 1 of 1




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                CIVIL MINUTE ORDER


DATE:    November 21, 2019                           Time in Court: 3 hours 4 minutes

JUDGE: JEFFREY S. WHITE                                     Court Reporter: Raynee Mercado

Courtroom Deputy: Jennifer Ottolini



CASE NO.: 18-cv-5434 JSW
TITLE: Facebook Inc., v. BlackBerry Limited, et al


COUNSEL FOR PLAINTIFF:                               COUNSEL FOR DEFENDANT:
Heidi Keefe                                          Jordan Jaffe
Lowell Mead                                          Yury Kapgan
Cameron Vanderwall                                   Jonathan Tse
Benjamin Lin                                         Iman Lordgooei


PROCEEDINGS:         Markman Hearing

RESULTS:             Markman hearing held.
                     A written ruling shall issue.
